ATTORNEYS FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
 Stacy R. Uliana                                               Gregory F. Zoeller
 Bargersville, Indiana                                         Attorney General of Indiana

 John H. Kenney                                                Ellen H. Meilaender
 Indiana Public Defender Council                               Andrew A. Kobe
 Indianapolis, Indiana                                         Joseph Y. Ho
                                                               Deputy Attorneys General
                                                               Indianapolis, Indiana
______________________________________________________________________________


                                             In the
                               Indiana Supreme Court                      May 19 2015, 11:54 am

                               _________________________________

                                      No. 52S05-1408-CR-563

        CORNELIUS HINES,                                   Appellant (Defendant),

                                                   v.

        STATE OF INDIANA,                                Appellee (Plaintiff).
                               _________________________________

                  Appeal from the Miami Superior Court, No. 52D02-1209-FC-236
                             The Honorable Daniel C. Banina, Judge
                             _________________________________

             On Transfer from the Indiana Court of Appeals, No. 52A05-1312-CR-594
                            _________________________________

                                           May 19, 2015

Dickson, Justice.


        Following a jury trial, the defendant Cornelius Hines was convicted of Criminal Confine-
ment and Battery. He has appealed claiming violations of both Indiana's constitutional and com-
mon law proscriptions against double jeopardy and seeking review of sentence inappropriate-
ness. We find that the defendant's two convictions do not violate the common law but do run
afoul of the Double Jeopardy Clause of the Indiana Constitution.


        On August 28, 2012, while incarcerated at the Miami Correctional Facility, the defendant
suffered a seizure which brought him to the infirmary. Because the defendant had urinated on
himself, correctional officer Regina Bougher escorted him to another room in the infirmary to
get a change of clothes from his property, which was kept in a tote. After the defendant retrieved
his clothes, he bent over to push the tote with his hands and then lunged towards the officer,
striking her on the left side of her ribs with his head and shoulder. Having pinned the officer to
the wall, the defendant hit the officer's head against a filing cabinet or wall and then held her in a
headlock with his left hand on her right arm and his right hand over her mouth and face. After
not "very long"—less than five minutes, the officer was able to break from the defendant's grip
and radio for assistance. Tr. at 174. She suffered a cut in her mouth, pain and bruising in her
ribs, a bruise on her right arm, and a concussion as a result of the attack. The State charged the
defendant with Criminal Confinement as a Class C felony and Battery as a Class D felony. A
jury found him guilty as to both charges, and the trial court sentenced the defendant to concur-
rent terms of eight years for Criminal Confinement and three years for Battery. The Court of
Appeals affirmed. Hines v. State, No. 52A05-1312-CR-594, 14 N.E.3d 133 (Ind. Ct. App.
June 17, 2014) (table).


       Generally averring violation of double jeopardy under the Indiana Constitution and com-
mon law, the defendant makes three alternative arguments. In one, he argues that, even if the
force he used to lunge against the officer were considered separately from the force he used to
pin her against the wall, the continuous crime doctrine requires that such conduct be considered
as a continuous single transaction, a species of common law double jeopardy. He alternatively
argues that his force used to lunge into the officer was the very same force he used to pin her
against the wall, and thus there is a reasonable possibility that the jury relied on the same evi-
dence—this force—to convict him of both offenses, in violation of the Double Jeopardy Clause
of the Indiana Constitution, Article 1, Section 14. His third alternative double jeopardy argu-
ment is that his convictions for both Battery as a Class D felony and Confinement as a Class C
felony violate Indiana common law double jeopardy because both convictions were enhanced
based on the same bodily injury. In addition to these claims, the defendant seeks sentence re-
view under Appellate Rule 7(B).




                                                      2
                                 1. Continuous Crime Doctrine


        The defendant argues that, under protections against double jeopardy in the Indiana Con-
stitution and Indiana common law, both his convictions cannot stand because "in reality, pushing
and pinning [the officer] against the wall is one continuous act with the same purpose" and thus
"the same force was used to support both convictions." Appellant's Br. at 4. "Where the issue
presented on appeal is a pure question of law, we review the matter de novo." State v. Moss-
Dwyer, 686 N.E.2d 109, 110 (Ind. 1997).


        The defendant focuses on his common law argument on transfer, arguing that the contin-
uous crime doctrine applies regardless of whether actions are charged as the same or distinct of-
fenses and that the defendant's act of pushing the officer constitutes just one criminal conviction.
The defendant urges that this Court should follow Buchanan v. State, 913 N.E.2d 712, 720–21
(Ind. Ct. App. 2009), trans. denied, where the Court of Appeals extended the continuous crime
doctrine to vacate two distinct chargeable crimes. The State takes the opposite position, relying
on Walker v. State, 932 N.E.2d 733, 737 (Ind. Ct. App. 2010), reh'g denied, where the Court of
Appeals panel explicitly disagreed with Buchanan and limited the continuous crime doctrine to
situations "where a defendant has been charged multiple times with the same offense." We
largely agree with the Walker approach but write to restore and clarify the application of this
common law doctrine. Ultimately, we agree that the continuous crime doctrine does not apply to
the facts of this case.


        The continuous crime doctrine is a rule of statutory construction and common law limited
to situations where a defendant has been charged multiple times with the same offense. "The
continuous crime doctrine does not seek to reconcile the double jeopardy implications of two dis-
tinct chargeable crimes; rather, it defines those instances where a defendant's conduct amounts
only to a single chargeable crime." Boyd v. State, 766 N.E.2d 396, 400 (Ind. Ct. App. 2002),
trans. not sought; see Pierce v. State, 761 N.E.2d 826, 830 (Ind. 2002) (recognizing "a series of
rules of statutory construction and common law that are often described as double jeopardy, but
are not governed by the constitutional test set forth in Richardson"). The Legislature, not this
Court, defines when a criminal offense is "continuous," e.g. not terminated by a single act or fact

                                                     3
but subsisting for a definite period and covering successive, similar occurrences. We have ap-
plied the continuous crime doctrine in the context of felony murder and robbery,1 confinement,2
and kidnapping;3 situations where the crime charged, as defined by statute, was "continuous."
For example, in Eddy v. State, we interpreted the statutory requirement that a homicide-robbery
transaction be continuous4 to encompass a transaction where all the statutory elements of the rob-
bery had been completed before the commission of the homicide:

        This Court has long declined to define the phrase, "while committing," in terms of the
        chronological completion of the statutory elements of the underlying felony. [To do so]
        would elevate form over substance. . . . A crime that is continuous in its purpose and ob-
        jective is deemed to be a single uninterrupted transaction. A homicide and robbery are
        deemed to be one continuous transaction when they are closely connected in time, place,
        and continuity of action.

496 N.E.2d 24, 28 (Ind. 1986) (internal citations omitted).


        To the extent Buchanan stands for the proposition that the continuous crime doctrine may
be judicially extended to two distinct criminal offenses, we disagree. See Buchanan, 913 N.E.2d
at 720–21 (ultimately relying on Nunn v. State, 695 N.E.2d 124, 125 (Ind. Ct. App. 1998), trans.
denied). First, within constitutional limitations, our Legislature has the inherent power to define
crimes, State v. Clark, 247 Ind. 490, 495, 217 N.E.2d 588, 590–91 (1966), including when a
crime may subsist for a definite period or cover successive, similar occurrences.5 Second, Nunn

        1
           Krempetz v. State, 872 N.E.2d 605, 610–11 (Ind. 2007); Jackson v. State, 597 N.E.2d 950, 960
(Ind. 1992); Mahone v. State, 541 N.E.2d 278, 280 (Ind. 1989); Eddy v. State, 496 N.E.2d 24, 27–28 (Ind.
1986); Mauricio v. State, 476 N.E.2d 88, 92 (Ind. 1985); Thompson v. State, 441 N.E.2d 192, 194 (Ind.
1982); Stroud v. State, 272 Ind. 12, 14, 395 N.E.2d 770, 771 (1979); see also Young v. State, 725 N.E.2d
78, 81 (Ind. 2000) (discussing when asportation occurred in the context of robbery).
         2
           Bartlett v. State, 711 N.E.2d 497, 500 (Ind. 1999); Haggard v. State, 445 N.E.2d 969, 972 (Ind.
1983), holding modified on other grounds, Bailey v. State, 472 N.E.2d 1260 (Ind. 1985).
         3
           Bartlett, 711 N.E.2d at 500.
         4
           A person who "kills another human being while committing or attempting to commit [certain
listed felonies] commits murder, a felony." Ind. Code § 35-42-1-1(2) (Burns 1979 Repl.) (emphasis
added), quoted in Eddy, 496 N.E.2d at 27 n.1.
         5
           For example, there is a statute limiting sentences for non-violent criminal convictions "arising
out of an episode of criminal conduct," often referred to as the "single episode" rule. See Ind. Code
35-50-1-2(b), (c) ("As used in this section, 'episode of criminal conduct' means offenses or a connected
series of offenses that are closely related in time, place, and circumstance. . . . The court may order terms
of imprisonment to be served consecutively . . . . However, except for crimes of violence, the total of the
consecutive terms of imprisonment . . . to which the defendant is sentenced for felony convictions arising
out of an episode of criminal conduct shall not exceed the advisory sentence for a felony which is one (1)
class of felony higher than the most serious of the felonies for which the person has been convicted.").
                                                          4
too broadly paraphrased precedent when it stated, "[O]ur decisions have long recognized that ac-
tions which are sufficient in themselves to constitute separate criminal offenses may be so com-
pressed . . . as to constitute a single transaction." See Nunn, 695 N.E.2d at 125 (citing Eddy, 496
N.E.2d at 28 and Thompson v. State, 441 N.E.2d 192, 194 (Ind. 1982)). In Eddy and Thompson,
we limited our analysis to whether a homicide occurring after a robbery could be considered
"continuous" under Indiana's felony-murder statute. See Eddy, 496 N.E.2d at 28 ("A homicide
and robbery are deemed to be one continuous transaction when they are closely connected in
time, place, and continuity of action.") (emphasis added); Thompson, 441 N.E.2d at 194 ("Fur-
thermore, the robbery and the shooting were so closely connected . . . as to be one continuous
transaction.") (emphasis added) (quoting Stroud v. State, 272 Ind. 12, 14, 395 N.E.2d 770, 771
(1979)). The continuous crime doctrine applies only where a defendant has been charged multi-
ple times with the same "continuous" offense.


          The continuous crime doctrine does not apply to the facts of this case. The defendant
was convicted of Criminal Confinement as a Class C felony6 and Battery as a Class D felony.7
He was not convicted of multiple charges of criminal confinement, nor multiple charges of bat-
tery. Nor is Battery a crime for which all of the elements necessary to impose criminal liability
are also elements found in Criminal Confinement, or vice versa. Criminal Confinement and Bat-
tery are two distinct chargeable crimes to which the continuous crime doctrine does not apply.


                           2. Double Jeopardy under Actual Evidence Test


          As an alternative claim, the defendant focuses on Article 1, Section 14 of the Indiana
Constitution, which provides that "No person shall be put in jeopardy twice for the same of-
fense."

          6
            Ind. Code § 35-42-3-3 (2012) ("(a) A person who knowingly or intentionally . . . confines an-
other person without the other person's consent . . . commits criminal confinement. . . . (b) The offense of
criminal confinement defined in subsection (a) is . . . (1) a Class C felony if . . . (C) it results in bodily in-
jury to a person other than the confining or removing person . . . .").
          7
            Ind. Code § 35-42-2-1 (2012) ("(a) A person who knowingly or intentionally touches another
person in a rude, insolent, or angry manner commits battery, a Class B misdemeanor. However, the of-
fense is . . . (2) a Class D felony if it results in bodily injury to . . . (J) an employee of a penal facility or a
juvenile detention facility . . . while the employee is engaged in the execution of the employee's official
duty . . . .").
                                                              5
       The defendant preliminarily alleges trial court error in finding his claim of double jeop-
ardy moot. He asserts that "at sentencing, the trial court recognized that there may be a double
jeopardy problem with the two convictions but found the issue moot because he ran the two sen-
tences concurrently." Appellant's Br. at 4. We agree with the defendant that this issue is not
moot. A double jeopardy violation occurs when a court enters judgment twice for the same of-
fense "and cannot be remedied by the 'practical effect' of concurrent sentences or by merger after
conviction has been entered." Jones v. State, 807 N.E.2d 58, 67 (Ind. Ct. App. 2004), trans. de-
nied; accord Green v. State, 856 N.E.2d 703, 704 (Ind. 2006); Davis v. State, 770 N.E.2d 319,
323 n.1 (Ind. 2002); Wise v. State, 719 N.E.2d 1192, 1200–01 (Ind. 1999); McBroom v. State,
530 N.E.2d 725, 727 (Ind. 1988). The fact that the sentences were ordered to be served concur-
rently does not preclude our consideration of the defendant's double jeopardy claims.


       In Richardson v. State, this Court examined the Double Jeopardy Clause of the Indiana
Constitution and explained in part that "two or more offenses are the 'same offense' . . . if, with
respect to either the statutory elements of the challenged crimes or the actual evidence used to
convict, the essential elements of one challenged offense also establish the essential elements of
another challenged offense." 717 N.E.2d 32, 49 (Ind. 1999).


       On appeal, the defendant contends that his convictions violate this "actual evidence" test
because, in his view, the evidence used to show his lunge into the officer was the same evidence
used to show the force he used to pin her against the wall and therefore the same act. In re-
sponse, the State divides the defendant's actions into a lunge striking and injuring the officer's
ribs (the battery) and a headlock pinning the officer against a wall and injuring her right arm (the
confinement). The fact that the same evidence may have been used to establish a single element
of each of two offenses does not constitute a double jeopardy violation, Spivey v. State, 761
N.E.2d 831, 833 (Ind. 2002), but proper application of the actual evidence test in light of the to-
tality of circumstances otherwise compels the conclusion that one of the defendant's two convic-
tions must be vacated on double jeopardy grounds.


       In order to find a double jeopardy violation under the actual evidence test, a reviewing

                                                      6
court must conclude there is a reasonable possibility that the evidentiary facts used by the fact-
finder to establish the essential elements of an offense for which the defendant was convicted or
acquitted may also have been used to establish all the essential elements of a second challenged
offense. Garrett v. State, 992 N.E.2d 710, 722–23 (Ind. 2013) (quoting Richardson, 717 N.E.2d
at 53); Lee v. State, 892 N.E.2d 1231, 1234 (Ind. 2008) (quoting Spivey, 761 N.E.2d at 833).
"Application of this test requires the court to 'identify the essential elements of each of the chal-
lenged crimes and to evaluate the evidence from the jury's perspective . . . .'" Lee, 892 N.E.2d at
1234 (quoting Spivey, 761 N.E.2d at 832). In determining the facts used by the fact-finder, "it is
appropriate to consider the charging information, jury instructions, [] arguments of counsel" and
other factors that may have guided the jury's determination. Lee, 892 N.E.2d at 1234 (citing
Spivey, 761 N.E.2d at 832 and Richardson, 717 N.E.2d at 54 n.48).


       The defendant was convicted of Criminal Confinement as a Class C felony and Battery as
a Class D felony. For the criminal confinement conviction, the State was required to establish
that (1) the defendant (2) knowingly or intentionally, (3) confined the officer without her con-
sent, which (4) resulted in bodily injury to the officer. Ind. Code § 35-42-3-3 (2012). For the
battery, the State needed to establish that (a) the defendant, (b) knowingly or intentionally,
(c) touched the officer in a rude, insolent, or angry manner, which (d) resulted in bodily injury to
the officer, an employee of a penal detention facility, while the officer was engaged in the execu-
tion of her official duty. Ind. Code § 35-42-2-1 (2012). At issue in this actual evidence analysis
is whether there is a reasonable possibility that the evidence used by the fact-finder to establish
the "touched the officer in a rude, insolent, or angry manner" elements of battery may also have
been used to establish the "confined" element of criminal confinement.


       The evidence presented at trial indicated that after the defendant retrieved a change of
clothes from his tote, he bent over to push the tote with his hands and then lunged towards the
correctional officer who had escorted him to the property room, striking her in the ribs with his
head and shoulder. Having pinned the officer to the wall, the defendant hit the officer's head
against a filing cabinet or wall and then held her in a headlock with his left hand on her right arm
and his right hand over her mouth and face. After not "very long"—less than five minutes, the
officer was able to break from the defendant's grip and radio for assistance. She suffered a cut in

                                                      7
her mouth, pain and bruising in her ribs, a bruise on her right arm, and a concussion as a result of
the attack.


          Although there was evidence presented at trial that could have supported both the crimi-
nal confinement charge and the battery, the inquiry does not end there. "Indiana's Double Jeop-
ardy Clause requires charges to be prosecuted 'in a manner that insures that multiple guilty ver-
dicts are not based on the same evidentiary facts.'" Lee, 892 N.E.2d at 1235 (quoting Richard-
son, 717 N.E.2d at 53 n.46). If there is a reasonable possibility that the jury mixed evidence
from the entire assault to establish the confined element of criminal confinement, both convic-
tions cannot stand because the facts establishing criminal confinement would also establish bat-
tery. "'Reasonable possibility' turns on a practical assessment of whether the jury may have
latched on to exactly the same facts for both convictions." Lee, 892 N.E.2d at 1236.


          The State analogizes this case to Hardley v. State, 893 N.E.2d 1140 (Ind. Ct. App. 2008),
vacated and aff'd on other grounds, 905 N.E.2d 399 (Ind. 2009); we disagree. In Hardley, for
each charge, "the State specifically alleged" that certain evidence would support that charge. See
id. at 1145 ("For the battery charge, the State specifically alleged that striking with the hands
and/or fists was the touching, not any touching that might have restrained Richmond. As for the
criminal confinement charge, the State specifically alleged that Hardley restrained Richmond by
holding her down, not through any physical blows."). Here, the defendant concedes the State's
trial strategy was to support the battery charge with the lunge and the confinement charge with
the act of pinning the officer against the wall. Whatever its strategy, however, at trial the State
failed to specifically allege and communicate to the jury what different evidence supported what
charge.


          In this case, the final instructions—essentially identical to the charging information—did
not inform the jury what different evidence supported each charge. The final instruction for
Count I, criminal confinement, stated "Hines did knowingly or intentionally confine [the officer
without her consent], said act resulting in bodily injury to [the officer], to-wit: pain . . . ." Appel-
lant's App'x Vol. I at 24w (emphasis added). The term "confine" was defined as "to substantially



                                                       8
interfere with the liberty of a person." Id. at 24cc (emphasis added). For Count II, the final in-
struction stated "Hines did knowingly touch [the officer], an employee of a penal detention facil-
ity, in a rude, insolent, or angry manner, to-wit: grabbed and/or struck her resulting in bodily
injury, to-wit: pain . . . ." Id. at 24w (emphasis added). These instructions left open the reasona-
ble possibility that the fact-finder could use the same evidence to establish substantial interfer-
ence with the liberty of a person for confinement and grabbing in a rude, insolent, or angry man-
ner for battery.


        During opening argument, the State seemed to describe the sequence of events as one
continuous lunge/pin assault:

        [Hines] pauses and then lunges at [the officer] putting his shoulder and head into her rib-
        cage causing pain. He continues on with his violent act and pins her up against a concrete
        wall where he restrains her right arm, secures her left arm and puts another hand over her
        face where she cannot move and then strikes her head at least two times against a concrete
        wall. At some point in time she is unable to move. . . . [T]he State will prove beyond a
        reasonable doubt that not only did the defendant batter this correctional officer by causing
        pain by striking the sides of her ribs, that he also confined her to the point where she could
        not move.

Tr. at 125–26 (emphasis added). The State relied on the blow to the officer's ribcage to support
its battery charge, not the head banging. And although the State identified for the jury what evi-
dence supported the battery charge, it failed to identify what evidence supported the confinement
charge, stating only that "[a]t some point in time" the officer was "unable to move." Id. at 125.


        During closing argument, the State read the two charges for battery and confinement but
then described the sequence of events without tying each fact to the charge it supported:

        [T]he defendant viciously attacked, assaulted, and confined [the officer] . . . by lunging
        and initially striking her in her ribcage with his head and his shoulder. She testified that
        caused her pain, discomfort, and actual bruising to her ribs. The assault continued whereby
        he pins her up against the wall placing one of her arms up against the wall, taking his other
        arm and ultimately having it across her face, pressing his body against hers, making her
        immobile as he bangs her head on the concrete wall. [The officer] testified that she had
        received bruises from that right arm that was pinned against the wall. She also testified
        that because of the slamming of her head against the concrete wall that she sustained injury
        requiring several visits to a neurologist.

Id. at 195–96 (emphasis added). It is possible that the jury followed the apparent organization of

                                                      9
the State's argument, namely rib strike/injury, headlock/injury, head banging/injury; however,
without a specific allegation regarding what different evidence supported what charge and with
evidence of two batteries surrounding evidence of the headlock, it is also reasonably possible
that the jury based the battery conviction and the criminal confinement conviction on one contin-
uous assault.


       On rebuttal, in response to defense counsel's remark to the jury that "if the same facts are
used for the battery that are used for the confinement then you can't find him guilty of both acts"
and "if the force that was used to effectuate the battery is the same force to effectuate the con-
finement then he can't be found guilty of both," id. at 197–98, the State drew a line where the
battery ended and the confinement began but obfuscated such line with its emphasis on control:

       In [the officer's] case, she couldn't move at all. The defendant knocked the wind out of
       her, when he attacked her and bruised her ribs. If he just wanted to batter her, we're done.
       No. He continues on. . . . By his own words he was trying to grab her by the throat. Got
       her face. . . . Why did he knock the wind out of her when he struck her in the ribs? Why
       did he want her to not be able to use her radio? Why did he want the door shut? Why did
       he want her on the ground? Several things can happen when a commission of a crime
       occurs. . . . [In] this assault on [the officer] several criminal acts occurred. She was battered
       and she was subsequently confined. Two separate concepts. She was battered and re-
       ceived injury on the blow to her ribcage. She was injured when she was confined against
       the wall, grabbed her arm and bruised it when he attempted to grab her around the throat
       but got her face. She was injured when she tried to break free from his grip when she bit
       his hand. Common sense rules the day. . . . If you review the evidence in its entirety you
       will see that the acts of the defendant are distinct from one another even though they oc-
       curred in the same room on the same day. . . . This is about control. This is about respect.
       This is about the defendant wanting to do what he wants, how he wants, and when he wants.

Id. at 198–200 (emphasis added). The State added confusion when it described how the officer
"was battered and received injury" and then gave two instances how she "was injured," rather
than how she was confined.


       This case is analogous to several cases also involving charges of battery and criminal
confinement where the courts found a reasonable possibility that the fact-finder used the same
evidentiary fact to establish the essential elements of both offenses. See, e.g., Ransom v. State,
850 N.E.2d 491, 500–01 (Ind. Ct. App. 2006) (finding the jury instructions could portray sepa-



                                                      10
rate incidents but the State did not clearly explain to the jury that certain evidentiary facts alleg-
edly constituted the battery and that separate evidentiary facts allegedly constituted the confine-
ment), trans. not sought; Stafford v. State, 736 N.E.2d 326, 331–32 (Ind. Ct. App. 2000) (finding
a double jeopardy violation because evidence of putting a rope around the victim's neck consti-
tuted the basis for both charges, namely battery with a deadly weapon and criminal confinement
"being armed with a deadly weapon, to wit: a rope), trans. denied;8 Ely v. State, 655 N.E.2d 372,
374–75 (Ind. Ct. App. 1995) (finding a double jeopardy violation because evidence of grabbing
the victim and pointing a knife at her chest area constituted the basis for both charges), trans. not
sought. In a similar case, this Court found a reasonable possibility that the jury used the same
evidence, namely restraining the victim while suffocating with a pillow and tying a cord around
her neck, to establish the essential elements for both criminal confinement and murder by as-
phyxiation. Lowrimore v. State, 728 N.E.2d 860, 868 (Ind. 2000).


        Based on the charging information, jury instructions, and arguments of counsel, we find a
reasonable possibility that the same evidence used by the jury to establish the essential elements
of battery was also included among the evidence used by the jury to establish the essential ele-
ments of criminal confinement. Thus, under our actual evidence test, the defendant was twice
prosecuted for the same offense in violation of Article 1, Section 14 of the Indiana Constitution.
Accordingly, we remand to the trial court with instructions to vacate the battery conviction, the
conviction carrying the lesser sentence.9


                        3. Appellate Review of Sentence Appropriateness


        Sentenced to concurrent maximum terms of three years for Battery and eight years for




        8
           The court in Stafford noted "had the State charged and proven at trial that the conduct support-
ing the confinement charge was the act of stuffing [the victim] into the trunk of the car, [the defendant's]
double jeopardy protections would not have been implicated." 736 N.E.2d 326, 332 n.6 (Ind. Ct. App.
2000), trans. denied. Similarly, we note the State in this case might have avoided double jeopardy prob-
lems had it alleged specific and different conduct to support each charge.
         9
           Because we vacate Hines's aggravated Battery conviction, we find it unnecessary to address his
separate common law double jeopardy argument that both the enhancement of the battery to a Class D
felony and the enhancement of the confinement to a Class C felony are based on the same bodily injury.
                                                         11
Criminal Confinement, for a total sentence of eight years, the defendant does not contest the ag-
gregate sentence for his Battery and Confinement convictions but rather seeks appellate review
and revision of the maximum sentence on the Class C felony. Such relief is available if, after
due consideration of the trial court's sentencing decision, the Court finds that in our independent
judgment, "the sentence is inappropriate in light of the nature of the offense and the character of
the offender." Ind. Appellate Rule 7(B), quoted in Anglemyer v. State, 868 N.E.2d 482, 491
(Ind. 2007), clarified on reh'g, 875 N.E.2d 218 (Ind. 2007). "[S]entencing is principally a discre-
tionary function in which the trial court's judgment should receive considerable deference."
Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). "[W]hether we regard a sentence as ap-
propriate at the end of the day turns on our sense of the culpability of the defendant, the severity
of the crime, the damage done to others, and myriad other factors that come to light in a given
case." Id. at 1224.


       Because we find a double jeopardy violation and vacate the defendant's Battery convic-
tion, we now focus on his remaining conviction of Criminal Confinement as a Class C felony, for
which the sentencing range is two to eight years, with an advisory sentence of four years. Ind.
Code § 35-50-2-6 (2012). The defendant requests that this Court revise his sentence "to an ap-
propriate sentence of six years" or to remand to the trial court with guidance for re-sentencing.
Appellant's Br. at 12. The defendant emphasizes his maximum sentence, arguing that he "should
not be considered part of the class of the very worst offenders." Id. at 10.


       Regarding the nature of the offense, the defendant simply states "all batteries and crimi-
nal confinements are inherently violent" and his confinement was "no more violent than a stand-
ard confinement." Id. at 11. The State, in contrast, emphasizes the severity and brutality of the
crime: "the six-feet-fall Defendant savagely attacked a five-feet-tall female correctional officer
by violently tackling her, pinning her body to a wall, and bashing her head against the wall."
Appellee's Br. at 14. The officer's injuries rendered her medically unable to return to work for
four months, and she was still on medication as a result of her injuries at the time of trial. More-
over, the defendant admitted to being mad and threatening prison employees en route to and
upon arriving at the infirmary. The State adds that, should this Court vacate the Battery convic-
tion, the facts of the Battery would exceed the statutory elements of the Criminal Confinement

                                                     12
and amplify the nature of that offense.


       Regarding his character, the defendant concedes he "does have a significant criminal rec-
ord with associated violence," but argues his abusive childhood in the foster care system and
mental health issues mitigate his culpability. Appellant's Br. at 10. The defendant focuses on his
"long-standing, debilitating mental illness," arguing it "most distinguishes him from the worst
offenders" and entitles him to a minimum sentence. Id. at 11–12. The defendant reports he has
been diagnosed with a number of mental health issues, suffers from seizures, and has attempted
suicide four times. The defendant admits he did not present testimony from a psychiatrist but ar-
gues that his mental illness has severely limited his ability to function and that there is a direct
correlation between his mental illness and crimes. In support, the defendant points to instances
where he pled guilty but mentally ill—verified by the presentence investigation report—and the
fact that he was serving his sentence in the correctional facility's psychiatric ward. The State re-
sponds that the defendant's criminal history "demonstrate[s] that he is a poor candidate for leni-
ent treatment." Appellee's Br. at 15. As an adult, the defendant has been arrested four times re-
sulting in three felony convictions—all for violent crimes: Battery on a Child With Injury, Sex-
ual Battery, and Rape—and has been placed on adult probation twice. Further, the defendant
committed the instant offense while incarcerated for his rape conviction and on probation for his
other two felonies. As to character, we cannot disregard his significant criminal history, and the
record does not establish otherwise generally virtuous character.


       We conclude the defendant has failed to demonstrate that his sentence is inappropriate for
his character and the nature of the offense. His eight year sentence is not inappropriate.


                                             Conclusion


       The continuous crime doctrine does not apply to the facts of this case, but the circum-
stances of the trial establish a violation of the Indiana Constitution's Double Jeopardy Clause un-
der the actual evidence test. We vacate the defendant's conviction for Battery as a Class D fel-
ony and its concurrent three year sentence but affirm his conviction and eight year sentence for
Criminal Confinement as a Class C felony. We decline to grant relief under Appellate Rule 7(B)

                                                      13
for sentence inappropriateness. This cause is remanded to the trial court for further proceedings
consistent with this opinion.


Rush, C.J., and Rucker and David, JJ., concur.
Massa, J., concurs in result.




                                                   14